Title: From Alexander Hamilton to William Heth, 23[–24] June 1791
From: Hamilton, Alexander
To: Heth, William


PhiladelphiaJune 23 [–24] 1791
My Dear Sir
I have before me your letter of the 16th instant.
My opinion is that there is and necessarily must be a great number of undefined particulars incident to the general duty of every officer, for the requiring of which no special warrant is to be found in any law. The test of what he is obliged to do and what he is not must be the relation which the thing required bears to his prescribed or specified duties. Thus it is the duty (for instance) of every officer employed in every department of the Revenue to give the Treasury all the information which arises out of his official documents and opportunities, though it is not his duty to furnish dissertations on midwifry or witchcraft.
What law could ever define the details of the duty of a Secretary of the Treasury? It is evident these must be an endless variety of things unexpressed which are incident to the nature of his station & which he is bound in duty to perform at the call of the President. One of these duties is to give information concerning all matters which are ascertainable by the course of proceedings at the custom houses relating to the Trade of the Country. And how is he to perform this duty if he has not a right to call on each officer of the customs for the materials in his possession?
If it be said the law should then require this, I answer that the detail would be endless. And surely it would not answer to say in respect to any officer that he must do whatever he is required to do. And if all that he is to do is to be defined the Statutes of the United States must be more voluminous than those of any Country in the world.
There is a large chapter of duties between Executive Officers which grow out of the Nature of Executive power and which the natural relations of things can alone determine.
Consult, my Dear Sir, the Code of any nation whatever and examine the practice in relation to the point in question and you will find there is no law providing for a thousandth part of the duties which each officer performs in the great political machine & which unless performed would arrest its motions.
The mode of compensation can make no difference whether by salary Commission fees some or all. In whatever shape each of them is only a compensation for performing the duties of a certain office and what the officer is bound to perform must be tested by the nature of the Office not by the nature of the reward.
I am aware that I have in different instances called for services which were not incident to the nature of the offices of the persons from whom they were asked. But I have been pretty careful to the best of my judgment to distinguish them from those which were incident to the Office & even in cases which would justify it to procure for them some special emolument. The instance which produced your letter is in my opinion fairly within the line of office.
I acknowlege however that it is possible even to make duties which are applicable to offices oppressive by calling for too much. Whether I have done this, I will not undertake to say. It is certain that it has not been my intention. That I have required nothing which has not been of real importance.
There is no doubt that the compensations whatever shape they assume ought to be adequate. It is to be admitted that though in some instances those allowed under the National Government are ample, in others they are deficient. They have in most cases however in regard to the Officers of the Customs been progressive & a further progress is in the nature of the thing.
Do not mistake any thing I have said. I am not dissatisfied with your appeal nor unfriendly to its object, though my judgment in the particular case is decidedly against yours.

You will I doubt not on your part receive what I have said as I intend it & believe me always to be as I truly am
Your real friend & humble ser
A Hamilton
June 24. 1791
Col W Heth
